         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  RAYFIELD L. BARNEMAN,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        2:17-cv-51

                  INTERNATIONAL LONGSHOREMEN'S ASSOCIATION,
                  LOCAL 1423; SSA COOPER, LLC; MARINE TERMINAL
                  CORPORATION-EAST; ATLANTIC RO-RO
                  STEVEDORING, LLC; APS STEVEDORING LLC; and
                  GEORGIA STEVEDORING ASSOCIATON,

                  Defendants.


                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated February 12, 2020, granting Defendants' Motions

                      for summary judgment, judgment is hereby entered in favor of Defendants International

                      Longshoremen's Association, Local 1423, Atlantic Ro-Ro Stevedoring, Inc., APS Stevedoring,

                      LLC, Marine Terminals Corporation-East, and the Georgia Stevedoring, Inc. and against Plaintiff

                      Rayfield L. Barneman. This case is closed.




            Approved by: ________________________________
                           _____________
                                      _________________
                                      __




            February 18, 2020                                                   Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
